DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment/reconsideration filed on 04/12/2021, the amendment/reconsideration has been considered. Claims 1, 3, 5, 7, 8, 10, 12, 14-15, 17 and 19 have been amended. Claims 1-20 are pending for examination as cited below.	

Response to Arguments
Applicant’s arguments with respect to amended claim(s) have been considered but are moot in view of the new grounds of rejection necessitated by claim amendments.
Applicant argues that final office action dated: 01/11/2021 ignores the concept of a “tandem MEC” in the claim language.
Examiner respectfully disagrees because even though the plurality of MEC’s can be arranged in tandemly in Stam’s network environment, however examiner is citing a new reference to show the above arrangement in tandem sequence.




    PNG
    media_image1.png
    833
    405
    media_image1.png
    Greyscale
 
Clark discloses a similar concept, e.g. fig.2, [0087] The gateway server 222 communicates with edge switch 228 across trunk group 224. Gateway server 226 provides access to a local exchange cluster 230. The local exchange cluster 230 includes an access tandem switch 236 and end offices 232 and 234. Gateway server 226 may communicate directly with access tandem 236, end office 234 and end office 232. In addition, gateway server 226 may communicate with end office 232 and end office 234 through access tandem 236. Gateway server 222 may also communicate through edge switch 228 to access tandem 236, end office 232 and end office 234. A communication pathway is shown through end office 234 to end user 238. 

    PNG
    media_image2.png
    165
    381
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (Pub .No.: US 2016/0094641 A1), hereinafter “Rah” in view of Stammers et al. (Pub. No.: US 2020/0120446 A1), hereinafter “Stam” and further in view of Clark et al. (Pub. No.: US 2004/0042469 A1), hereinafter “Clark”.

As to claim 1. Rah discloses, a method (Rah, fig.3, [0033]) comprising: 
receiving, at a first server, performance measures from a plurality of local edge servers (Rah, fig.3, [0034], a controller for the SDN collects operations data relating to the network and to the VM (Ops data), and also collects data relating to performance of the application (Apps data)); 
receiving, at the first server, routing policies from an analytics application in a software defined network (Rah, fig.3, [0034], real-time data obtained by monitoring the application and the network according to predefined metrics (dynamic or "in motion" data); 
storing, at the first server, address and routing information and the routing policies (Rah, [0034], stored historical network traffic data is mined by the controller (executing a data mining application) to discern patterns and trends in network behavior); 

receiving from the plurality of servers a periodic query of a change to the routing policies (Rah, [0036], The predicted performance and performance trends for the alternate VM are then determined (step 316)); 
when there is a change in the routing policies, distributing the change to the routing policies to the plurality of servers (Rah, [0036], The controller is thus enabled to the evaluate the effect of the transfer on network operations, the performance of the alternate VM, and the future execution of the application (step 318)); 
receiving, at the first server an anomaly notification from at least one of the plurality of servers (Rah, [0039], a procedure is invoked for terminating certain network connections, initiating new connections, ensuring that certain tasks are completed prior to the transfer, etc.); and 
instructing an orchestrator server to implement the routing policies responsive to the anomaly notification (Rah, [0038], the orchestration is performed in accordance with the policy.).
Rah however is silent on disclosing explicitly, first multi-access edge computing server or multi-access edge computing.
Stam discloses similar concept in the same field of endeavor, first multi-access edge computing server or multi-access edge computing (Stam, [0032]-[0033], multi-access edge computing (MEC), may be understood to be a cloud-based service 
Therefore, before the filing date of the instant application it would have been obvious to one of the skilled in the art to incorporate the teachings of “Stam” into those of “Rah” in order to provide one or more location(s) of one or more multi-access edge computing (MEC) resources and applications of interest for the UE. Location data associated with the MEC resources and applications may be determined from server addresses obtained from UPF processing of domain name server (DNS) queries associated with the applications.
Rah and Stam however are silent on disclosing explicitly, “tandem” arrangement of Servers, MEC etc.
Clark however discloses a similar concept of tandem arrangement of hardware devices as cited below:
 
    PNG
    media_image1.png
    833
    405
    media_image1.png
    Greyscale
 
Clark discloses a similar concept, e.g. fig.2, [0087] The gateway server 222 communicates with edge switch 228 across trunk group 224. Gateway server 226 provides access to a local exchange cluster 230. The local exchange cluster 230 includes an access tandem switch 236 and end offices 232 and 234. 


    PNG
    media_image2.png
    165
    381
    media_image2.png
    Greyscale
Gateway server 226 may communicate directly with access tandem 236, end office 234 and end office 232. In addition, gateway server 226 may communicate with end office 232 and end office 234 through access tandem 236. Gateway server 222 may also communicate through edge switch 228 to access tandem 236, end office 232 and end office 234. A communication pathway is shown through end office 234 to end user 238. 
	Therefore, before the filing date of the instant application it would have been obvious to one of the skilled in the art to incorporate the teachings of “Clark” into those of “Rah and Stam” in order to provide a method for learning call routing information in a communication system. A switching architecture is presented. The switch may be implemented in a centralized architecture or a distributed architecture. In addition, the switch may be implemented in a variety of networks such as a circuit-switched network or a packet-switched network. 

As to claim 2. The combine system of Rah and Stam discloses the invention as in parent claim above, including, wherein the first tandem multi-access edge computing server (Stam, [0033]) is disposed in a radio access network (Rah, fig.4, element-419 access network, [0049]).

As to claim 3. Rah discloses the invention as in parent claim above, including, transmitting CPRI traffic from the distant plurality of servers to the first edge server (Rah, fig.4, elements-415,418 and 417 etc. [0049]).

Stam discloses similar concept in the same field of endeavor, first tandem multi-access edge computing server or multi-access edge computing (Stam, [0032]-[0033], multi-access edge computing (MEC), may be understood to be a cloud-based service environment provided at the "edge" of the network, bringing real-time, high-bandwidth, low-latency access to information.). 

As to claim 4. Rah discloses the invention as in parent claim above, including, transmitting the CPRI traffic from the first server to a software defined network analytics application (Rah, fig.5, [0059], communication system 500 for purposes similar to those described above. Server 430 can perform data analytics for network(s) that include CDs 501, 502, 503 and 505 of FIG. 5. CDs 501, 502, 503 and 505 can be adapted with software to utilize the services of the server 430.).
Rah however is silent on disclosing explicitly, first tandem multi-access edge computing server or multi-access edge computing.
Stam discloses similar concept in the same field of endeavor, first tandem multi-access edge computing server (Stam, [0032]-[0033], multi-access edge computing (MEC), may be understood to be a cloud-based service environment provided at the "edge" of the network, bringing real-time, high-bandwidth, low-latency access to information.).

As to claim 5. Rah discloses the invention as in parent claim above, including, transmitting the CPRI traffic from the software defined network analytic application to 
Rah however is silent on disclosing explicitly, first tandem multi-access edge computing server or multi-access edge computing.
Stam discloses similar concept in the same field of endeavor, multi-access edge computing server (Stam, [0032]-[0033], multi-access edge computing (MEC), may be understood to be a cloud-based service environment provided at the "edge" of the network, bringing real-time, high-bandwidth, low-latency access to information.).

As to claim 6. The combined system of Rah and Stam discloses the invention as in parent claims above including, wherein the routing policies are stored in a software defined network analytic application (Rah, fig.4, [0059], Server 430 can perform data analytics for network(s), therefore contains database or routing tables/policies).

As to claim 7. The method of claim 1 further comprising receiving update queries of the routing policies from the plurality of distant servers (Rah, [0040], collecting, analyzing, determining are the steps which requires the queries and updating of routing data from all over the network).
Rah however is silent on disclosing explicitly, multi-access edge computing servers.
Stam discloses similar concept in the same field of endeavor, first tandem multi-access edge computing server (Stam, [0032]-[0033], multi-access edge computing (MEC), may be understood to be a cloud-based service environment provided at the 

As to claim 8. A system (Rah, fig.3) comprising: 
a memory for storing computer instructions (Rah, [0034], server); 
a processor coupled with the memory, wherein the processor, responsive to executing the computer instructions (Rah, [0034], server), performs operations comprising: 
receiving, at a first server, performance measures from a plurality of distant edge servers (Rah, fig.3, [0034], a controller for the SDN collects operations data relating to the network and to the VM (Ops data), and also collects data relating to performance of the application (Apps data)); 
receiving, at the first server, routing policies from an analytics application in a software defined network (Rah, fig.3, [0034], real-time data obtained by monitoring the application and the network according to predefined metrics (dynamic or "in motion" data); 
storing, at the first server, address and routing information and the routing policies (Rah, [0034], stored historical network traffic data is mined by the controller (executing a data mining application) to discern patterns and trends in network behavior); 
distributing from the first server the routing policies to the plurality of distant edge servers (Rah, [0039], the plurality of VMs is arranged in a hierarchy (first transfer target, second transfer target, etc.), so that an alternate VM is automatically identified when it is determined that a transfer of the application is needed.); 

when there is a change in the routing policies, distributing the change to the routing policies to the plurality of distant edge servers (Rah, [0036], The controller is thus enabled to the evaluate the effect of the transfer on network operations, the performance of the alternate VM, and the future execution of the application (step 318); 
receiving, at the first server an anomaly notification from at least one of the plurality of servers (Rah, [0039], a procedure is invoked for terminating certain network connections, initiating new connections, ensuring that certain tasks are completed prior to the transfer, etc.); and 
instructing an orchestrator server to implement the routing policies responsive to the anomaly notification (Rah, [0038], the orchestration is performed in accordance with the policy.).
Rah however is silent on disclosing explicitly, first multi-access edge computing server or multi-access edge computing.
Stam discloses similar concept in the same field of endeavor, first tandem multi-access edge computing server or multi-access edge computing (Stam, [0032]-[0033], multi-access edge computing (MEC), may be understood to be a cloud-based service environment provided at the "edge" of the network, bringing real-time, high-bandwidth, low-latency access to information.).
Therefore, before the filing date of the instant application it would have been obvious to one of the skilled in the art to incorporate the teachings of “Stam” into those 
Rah and Stam however are silent on disclosing explicitly, “tandem” arrangement of Servers, MEC etc.
Clark however discloses a similar concept of tandem arrangement of hardware devices as cited below:
 
    PNG
    media_image1.png
    833
    405
    media_image1.png
    Greyscale
 
Clark discloses a similar concept, e.g. fig.2, [0087] The gateway server 222 communicates with edge switch 228 across trunk group 224. Gateway server 226 provides access to a local exchange cluster 230. The local exchange cluster 230 includes an access tandem switch 236 and end offices 232 and 234. 


    PNG
    media_image2.png
    165
    381
    media_image2.png
    Greyscale
Gateway server 226 may communicate directly with access tandem 236, end office 234 and end office 232. In addition, gateway server 226 may communicate with end office 232 and end office 234 through access tandem 236. Gateway server 222 may also communicate through edge switch 228 to access tandem 236, end office 232 and end office 234. A communication pathway is shown through end office 234 to end user 238. 
	Therefore, before the filing date of the instant application it would have been obvious to one of the skilled in the art to incorporate the teachings of “Clark” into those of “Rah and Stam” in order to provide a method for learning call routing information in a communication system. A switching architecture is presented. The switch may be implemented in a centralized architecture or a distributed architecture. In addition, the switch may be implemented in a variety of networks such as a circuit-switched network or a packet-switched network.

As to claim 9. The combine system of Rah and Stam discloses the invention as in parent claim above, including, wherein the first tandem multi-access edge computing server (Stam, [0033]) is disposed in a radio access network (Rah, fig.4, element-419 access network, [0049]).

As to claim 10. Rah discloses the invention as in parent claim above, including, wherein the processor performs operations further comprising transmitting CPRI traffic from the plurality of distant servers to the first edge server (Rah, fig.4, elements-415,418 and 417 etc. [0049]).

Stam discloses similar concept in the same field of endeavor, first tandem multi-access edge computing server or multi-access edge computing (Stam, [0032]-[0033], multi-access edge computing (MEC), may be understood to be a cloud-based service environment provided at the "edge" of the network, bringing real-time, high-bandwidth, low-latency access to information.).

As to claim 11. Rah discloses the invention as in parent claim above, including, wherein the processor performs operations further comprising transmitting the CPRI traffic from the first server to a software defined network analytics application (Rah, fig.5, [0059], communication system 500 for purposes similar to those described above. Server 430 can perform data analytics for network(s) that include CDs 501, 502, 503 and 505 of FIG. 5. CDs 501, 502, 503 and 505 can be adapted with software to utilize the services of the server 430.).
Rah however is silent on disclosing explicitly, first tandem multi-access edge computing server or multi-access edge computing.
Stam discloses similar concept in the same field of endeavor, first tandem multi-access edge computing server (Stam, [0032]-[0033], multi-access edge computing (MEC), may be understood to be a cloud-based service environment provided at the "edge" of the network, bringing real-time, high-bandwidth, low-latency access to information.).

As to claim 12. Rah discloses the invention as in parent claim above, including, wherein the processor performs operations further comprising transmitting the CPRI traffic from the software defined network analytic application to the plurality of distant servers and to the first edge server (Rah, fig.4, [0059], example of initiating a voice call).
Rah however is silent on disclosing explicitly, first tandem multi-access edge computing server or multi-access edge computing.
Stam discloses similar concept in the same field of endeavor, multi-access edge computing server (Stam, [0032]-[0033], multi-access edge computing (MEC), may be understood to be a cloud-based service environment provided at the "edge" of the network, bringing real-time, high-bandwidth, low-latency access to information.).

As to claim 13. The combined system of Rah and Stam discloses the invention as in parent claims above including, wherein the routing policies are stored in a software defined network analytic application (Rah, fig.4, [0059], Server 430 can perform data analytics for network(s), therefore contains database or routing tables/policies).

As to claim 14. Rah discloses the invention as in parent claim above, including, wherein the processor performs operations further comprising receiving update queries of the routing policies from the plurality of distant edge servers (Rah, [0040], collecting, analyzing, determining are the steps which requires the queries and updating of routing data from all over the network).
Rah however is silent on disclosing explicitly, multi-access edge computing servers.


As to claim 15. A non-transitory, tangible computer-readable medium having computer-executable instructions stored thereon which, when executed by a computer, cause the computer to perform a method (Rah, [0015]) comprising: 
receiving, at a first server, performance measures from a plurality of distant edge servers (Rah, fig.3, [0034], a controller for the SDN collects operations data relating to the network and to the VM (Ops data), and also collects data relating to performance of the application (Apps data)); 
receiving, at the first server, routing policies from an analytics application in a software defined network (Rah, fig.3, [0034], real-time data obtained by monitoring the application and the network according to predefined metrics (dynamic or "in motion" data); 
storing, at the first server, address and routing information and the routing policies (Rah, [0034], stored historical network traffic data is mined by the controller (executing a data mining application) to discern patterns and trends in network behavior); 
distributing from the first server the routing policies to the plurality of distant edge servers (Rah, [0039], the plurality of VMs is arranged in a hierarchy (first transfer target, 
receiving from the plurality of local servers a periodic query of a change to the routing policies (Rah, [0036], The predicted performance and performance trends for the alternate VM are then determined (step 316)); 
when there is a change in the routing policies, distributing the change to the routing policies to the plurality of distant servers (Rah, [0036], The controller is thus enabled to the evaluate the effect of the transfer on network operations, the performance of the alternate VM, and the future execution of the application (step 318); 
receiving, at the first server an anomaly notification from at least one of the plurality of distant servers (Rah, [0039], a procedure is invoked for terminating certain network connections, initiating new connections, ensuring that certain tasks are completed prior to the transfer, etc.); and 
instructing an orchestrator server to implement the routing policies responsive to the anomaly notification (Rah, [0038], the orchestration is performed in accordance with the policy.).
Rah however is silent on disclosing explicitly, first tandem multi-access edge computing server or multi-access edge computing.
Stam discloses similar concept in the same field of endeavor, first tandem multi-access edge computing server or multi-access edge computing (Stam, [0032]-[0033], multi-access edge computing (MEC), may be understood to be a cloud-based service environment provided at the "edge" of the network, bringing real-time, high-bandwidth, low-latency access to information.).


As to claim 16. The non-transitory, tangible computer-readable medium of claim 15 wherein the method performed by the computer comprises receiving at the first disposed in a radio access network performance measures from a plurality of servers (Rah, fig.4, element-419 access network, [0049]).
Rah however is silent on disclosing explicitly, first tandem multi-access edge computing server or multi-access edge computing.
Stam discloses similar concept in the same field of endeavor, multi-access edge computing server (Stam, [0032]-[0033], multi-access edge computing (MEC), may be understood to be a cloud-based service environment provided at the "edge" of the network, bringing real-time, high-bandwidth, low-latency access to information.).

As to claim 17. The non-transitory, tangible computer-readable medium of claim 15 wherein the method performed by the computer further comprises transmitting CPRI traffic from the plurality of distant servers to the first edge server (Rah, fig.4, elements-415,418 and 417 etc. [0049]).

Stam discloses similar concept in the same field of endeavor, multi-access edge computing server (Stam, [0032]-[0033], multi-access edge computing (MEC), may be understood to be a cloud-based service environment provided at the "edge" of the network, bringing real-time, high-bandwidth, low-latency access to information.).

As to claim 18. The non-transitory, tangible computer-readable medium of claim 17 wherein the method performed by the computer further comprises transmitting the CPRI traffic from the first server to a software defined network analytics application (Rah, fig.5, [0059], communication system 500 for purposes similar to those described above. Server 430 can perform data analytics for network(s) that include CDs 501, 502, 503 and 505 of FIG. 5. CDs 501, 502, 503 and 505 can be adapted with software to utilize the services of the server 430.).
Rah however is silent on disclosing explicitly, first tandem multi-access edge computing server or multi-access edge computing.
Stam discloses similar concept in the same field of endeavor, multi-access edge computing server (Stam, [0032]-[0033], multi-access edge computing (MEC), may be understood to be a cloud-based service environment provided at the "edge" of the network, bringing real-time, high-bandwidth, low-latency access to information.).

As to claim 19. The non-transitory, tangible computer-readable medium of claim 18 wherein the method performed by the computer further comprises transmitting the CPRI traffic from the software defined network analytic application to the plurality of 
Rah however is silent on disclosing explicitly, first tandem multi-access edge computing server or multi-access edge computing.
Stam discloses similar concept in the same field of endeavor, multi-access edge computing server (Stam, [0032]-[0033], multi-access edge computing (MEC), may be understood to be a cloud-based service environment provided at the "edge" of the network, bringing real-time, high-bandwidth, low-latency access to information.).

As to claim 20. The combined system of Rah and Stam discloses the invention as in parent claims above including, storing the routing policies in a software defined network analytic application (Rah, [0040], collecting, analyzing, determining are the steps which requires the queries and updating of routing data from all over the network).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tauqir Hussain/Primary Examiner, Art Unit 2446